rchNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 19-20 are withdrawn herein.
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the distal coupler" in line 6.  There is insufficient antecedent basis for this limitation in the claim, because there is no earlier mention of a distal coupler in the claim, appropriate correction is required.
Claims 17 and 18 are rejected as being dependent from the rejected independent claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. US 2008/0308604.

Regarding claim 1, Timm discloses a surgical instrument (1) comprising: an end effector (100) comprising first and second jaws (anvil assembly 110; and cartridge assembly/ channel assembly 120,200), wherein the first jaw is movable relative to the second jaw (par 0137); and a shaft (20,22) extending proximally from the end effector (100), wherein the shaft comprises: Timm fails to explicitly disclose in the generic embodiment of figures 1-9 the coupling arrangement below, however teaches a coupling arrangement as seen in figures 42-46, which discloses a proximal coupler (2330; proximal closure tube segment) having proximal (2342) and distal ends (2334), wherein the proximal coupler includes a distal coupling feature (2350) adjacent the distal end (par 0185; fig.42),
(ii)    a tube (2320) having proximal (2324) and distal ends (2322), wherein the tube includes:

(B)    a distal coupling feature (tabs 2321 and 2323) adjacent the distal end (2322) of the tube (2320), and a distal coupler (2310; par 0186) having proximal (2312) and distal ends (2314), wherein the distal coupler (2310) includes a proximal coupling feature (tabs 2316 and 2318) adjacent the proximal end (2312) of the distal coupler (par 0186), wherein the proximal coupling feature of the distal coupler is configured to engage the distal coupling feature (tabs 2321 and 2323) of the tube to securably lock the distal coupler and the tube together (coupling features are securabley locked together via links 2380 and 2390 as seen in figures 43-44; par 0189).
 
    PNG
    media_image1.png
    389
    545
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    399
    media_image2.png
    Greyscale

 
Regarding claim 3, Timm substantially teaches the instrument of claim 1, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a projection formed on an outer surface that is configured to lockingly engage a channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal 
Regarding claim 6, Timm substantially teaches the instrument of claim 3, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a second projection formed on the outer surface that is configured to lockingly engage a second channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187; further there are lower pivot pins on link 2370 that form a at least 2 more projections in the locking configuration of the proximal coupler and tube 2320).
Regarding claim 7, Timm substantially teaches the instrument of claim 6, wherein the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube includes a third projection formed on the outer surface that is configured to lockingly engage a third channel of the other of the distal coupling feature of the proximal coupler or the proximal coupling feature of the tube, wherein the first, second and third projections are circumferentially spaced (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and distal coupling features includes a projection such as 2364 or 2362 which fit into pivot holes of the coupling features; par 0187; further there are lower pivot pins on link 2370 that form a at least a third and fourth projections in the locking configuration of the proximal coupler and tube 2320 and are shown spaced by the distance of the tube in figure 43).
Regarding claim 8, Timm substantially teaches the instrument of claim 1, wherein the distal coupling feature of the tube or the proximal coupling feature of the distal coupler includes a projection formed on an inner surface that is configured to lockingly engage a channel of the other of the distal coupling feature of the tube or the proximal coupling feature of the distal coupler (pivot pins which are used to lock the coupling features together and are interpreted as extending from both the proximal and 
Regarding claim 10, Timm substantially teaches the instrument of claim 1, wherein the proximal coupler (2330), the tube (2320), and the distal coupler (2310) are tubular and have hollow interior cavities (figures 42-44; par 0184-0185).
Regarding claim 11, Timm substantially teaches the instrument of claim 1, wherein the proximal end (2312) of the distal coupler (2310) circumferentially overlies at least a portion of the distal coupling feature of the tube (pivot links 2380 and 2390 are considered as part of the coupling feature, of which a portion of the distal coupler overlies the link circumferentially to connect the tube 2320 to the distal coupler; figures 43-44).
Regarding claim 12, Timm substantially teaches the instrument of claim 1, wherein the proximal coupler is formed from a polymeric material, the tube is formed of a metallic material, and the distal coupler is formed from a polymeric or metallic material. Timm fails to explicitly teach the material the distal coupler is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 13, Timm substantially teaches the instrument of claim 1, wherein the tube is formed from a rolled metallic sheet and welded to form a tubular shape, Timm fails to explicitly teach the material the tube is formed of, but teaches other parts of the surgical stapler may be fabricated of plastic or metal, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of Timm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 00055 applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 14, Timm substantially teaches the instrument of claim 1, wherein an outer surface of the distal coupler is smooth and continuous (distal coupler 2310 is continuous; fig.44).
Regarding claim 15, Timm substantially teaches the instrument of claim 1, wherein the distal coupler further comprises first and second arms projecting from the distal end of the distal coupler (tab arms 2316 and 2318 project from distal coupler 2310), wherein the first arm includes a first aperture and the second arm includes a second aperture (both arms include an aperture, one shown as 2319 the other discloses but not shown in par 0189) , wherein the instrument includes at least one closure link (2390 or 2380), wherein the closure link includes a body (figs 43-44) and first and second pins (2394,2392) extending from the body (par 0189), wherein outer surfaces of the first and second pins define the length of the body of the closure link, wherein the first pin of the closure link is configured to be received within the first aperture of the distal coupler (figures 43-44; par 0188-0189).

Regarding claim 16, Timm discloses a surgical instrument (1) comprising: an end effector (100) comprising first and second jaws (anvil assembly 110; and cartridge assembly/ channel assembly 120,200), wherein the first jaw is movable relative to the second jaw (par 0137); a shaft (20,22) extending proximally from the end effector (100), wherein the shaft comprises an aperture at a distal end (opening or aperture where the shaft is attached); Timm fails to explicitly disclose in the generic embodiment of figures 1-9 the coupling arrangement below, however teaches a coupling arrangement as seen in figures 42-46, which discloses at least one closure link (2390, 2380) configured to rotatably couple the distal coupler (distal coupler 2310; that is attached to articulation link 2390 and 2380) and the end effector (100), wherein the closure link comprises:
(i)    a body having proximal and distal most ends (flat portion of 2380 and 2390 the back side which can be seen in figure 43),

(iii)    a second pin extending from the body and disposed at the distal most end of the body (both closure links have 2 pins extending from the flat body portion, which is disclosed in par 0189; in figure 44 pins 2394 and 2392 are shown that extend from link 2390).

Regarding claim 17, Timm substantially teaches the instrument of claim 16, wherein outer surfaces of the first and second pins define the length of the body between the proximal and distal most ends of the closure link (figures 43-44; par 0188-0189; 2 pins are shown to extend at each end of the closure link, best shown in figure 43).
Regarding claim 18, Timm substantially teaches the instrument of claim 16, wherein the shaft comprises a proximal coupler (2330) having proximal and distal ends (2342;2334), a tube (2320) having proximal and distal ends (2324;2322), wherein the distal end of the proximal coupler is selectively coupled with the proximal end of the tube, and a distal coupler (2310) having proximal and distal ends, wherein the distal end of the tube is selectively coupled with the proximal end of the distal coupler (distal coupling feature 2350 and proximal coupling feature 2326 are securably locked together via pivot link 2360 attached to both as seen in figure 42 as par 0185-0187), wherein the distal coupler (2310) comprises at least one arm projecting (tab arms 2316,2318) from the distal end of the distal coupler (fig.44), wherein the arm includes an aperture (2319; par 0189).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timm et al. US 2008/0308604 in view of Heinz. US 2006/0052793.
Regarding claim 2, Timm substantially teaches the instrument of claim 1, but fails to explicitly teach wherein the average diameter of the proximal coupler (2340) is greater than the average diameter of the tube (2320), wherein the average diameter of the distal coupler (2310) is greater than the average diameter of the tube. Timm fails to teach that the tube 2320 has a smaller average diameter compared to the proximal and distal couplers, Heinz teaches a shaft assembly 22 of a surgical instrument with a tube 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of tube 2320 of Timm to have a smaller diameter as taught by Heinz, since Heinz states at par 0025-0026 that such modification would allow for varying sizes. Please note that in the instant application, paragraph 00063, applicant has not disclosed any criticality for the claimed limitations. 


    PNG
    media_image3.png
    307
    686
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 4-5, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4 and 9, the prior art of record teaches a coupling arrangement of a shaft connector in a surgical stapling instrument which includes projections to couple the distal coupler, proximal coupler and tube together, however fails to disclose or render obvious a ramp that is configured move the projection from an unlocked configuration to a locked configuration, wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.